DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on October 3, 2019.  Claims 1-10 are pending.  Claims 1 and 5 are independent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2019/0092287 to Leach et al. (hereinafter “Leach”).
Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Leach.
With respect to independent claims 1 and 6, Leach discloses a power supplier; and a processor configured to: acquire data on an object outside a vehicle in a state in which the power is supplied thereto (see paragraphs [0005], [0021] and [0059]: The sensor control system includes a computing system comprising one or more processors and one or more non-transitory 
determine a data processing region in a field of view (FOV) of at least one range sensor oriented toward the object based on the data on the object (see paragraphs [0069] and [0070]:  The reference objects 312-318 are chosen as objects that are within a properly aligned first field of view 310 of first sensor 302.  FIG. 3B depicts the same autonomous vehicle 300 as in FIG. 3A including the same reference objects 312-318. FIG. 3B also depicts a second sensor 332 from which second data can be accessed. The second data is descriptive of one or more monitored parameters, namely the location of reference objects 312-318 of the autonomous vehicle 300 that are within a second field of view 330 of the second sensor 332. More particularly, second data obtained from second sensor 332 can be descriptive of a location of the first reference object 312, second reference object 314, third reference object 316, and fourth reference object 318. Second sensor 332 can correspond to the same sensor as first sensor 302, but characterized by a different alignment. Because of the misalignment of second sensor 332, second field of view 330 is shifted relative to first field of view 310. As such, a change can be determined based on first data captured by a sensor scenario as depicted in FIG. 3A and second data captured by a sensor scenario as 
With respect to dependent claims 2 and 7, Leach discloses receive first data on the object from an external device through a communicator mounted in the vehicle (see paragraphs [0067] and [0069]:  autonomous vehicle 10 can include a communication system 109 for transmitting signal requests for service initiated by sensor service signaling system 158 to one or more remote computing systems from autonomous vehicle 10.  The first data is descriptive of one or more monitored parameters, namely the location of one or more reference objects of the autonomous vehicle 300 that are within a first field of view 310 of the first sensor 302.), 
determine a first region, in which a probability that the object is located is equal to or greater than a predetermined value, based on the first data, and determine the first region to be the data processing region (see paragraphs [0068] and [0069]:  a comparison of first sensor data and second sensor data indicate a that a change in one or more monitored parameters has exceeded a predetermined threshold value. FIGS. 3A-3B and 4A-4B depict examples in which first data and second data are descriptive of one or more monitored parameters corresponding to a location of one or more reference objects. FIGS. 5A-5B depict examples in which first data and second data are descriptive of one or more monitored parameters corresponding to a vehicle motion parameter.  Autonomous vehicle 300 having a first sensor 302 from which first data can be accessed. In some implementations, autonomous vehicle 300 can correspond to autonomous vehicle 10 of FIG. 1. The first data is descriptive of one or more monitored parameters, namely the location of one or more reference objects of the autonomous vehicle 300 that are within a first field of view 310 of the first sensor 302.).

determine a second region, in which a probability that the object is located is equal to or greater than a predetermined value, based on the second data, and determine the second region to be the data processing region (see paragraph [0070]: FIG. 3B also depicts a second sensor 332 from which second data can be accessed. The second data is descriptive of one or more monitored parameters, namely the location of reference objects 312-318 of the autonomous vehicle 300 that are within a second field of view 330 of the second sensor 332. More particularly, second data obtained from second sensor 332 can be descriptive of a location of the first reference object 312, second reference object 314, third reference object 316, and fourth reference object 318. Second sensor 332 can correspond to the same sensor as first sensor 302, but characterized by a different alignment. Because of the misalignment of second sensor 332, second field of view 330 is shifted relative to first field of view 310. As such, a change can be determined based on first data captured by a sensor scenario as depicted in FIG. 3A and second data captured by a sensor scenario as depicted in FIG. 3B.).
With respect to dependent claim 4 and 9, Leach discloses upon determining that the first data and the second data do not match each other, determine a region in which the first region and the second region are included to be the data processing region (see paragraph [0070]:  Second sensor 332 can correspond to the same sensor as first sensor 302, but characterized by a different alignment. Because of the misalignment of second sensor 332, second field of view 
With respect to dependent claim 5 and 10, Leach discloses acquire motion planning data of the vehicle and determine the data processing region based further on the motion planning data (see paragraphs [0053] and [0087]: The motion planning system 105 can determine a motion plan for the autonomous vehicle 10 based at least in part on the predicted one or more future locations for the object and/or the state data for the object provided by the perception system 103. Stated differently, given information about the current locations of objects and/or predicted future locations of proximate objects, the motion planning system 105 can determine a motion plan for the autonomous vehicle 10 that best navigates the autonomous vehicle 10 relative to the objects at such locations. The first sensor that determines the local motion parameter estimate is a sensor used by an autonomous vehicle to detect and track objects within the surrounding environment on a continuous basis in order to determine an appropriate motion plan for the autonomous vehicle. For example, the first sensor can be a LIDAR system, a RADAR system, a SONAR system, an imaging system (e.g., a camera) or the like. The one or more second sensors that determine the actual motion parameter estimate can be a different sensor than the first sensor.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661